Citation Nr: 0819903	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  06-16 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for anemia, to include 
as due to Agent Orange exposure.

2.  Entitlement to service connection for hypertension, to 
include as due to Agent Orange exposure. 

3.  Entitlement to service connection for a heart condition, 
including coronary artery disease and myocardial infarction, 
to include as due to Agent Orange exposure and/or secondary 
to service-connected diabetes mellitus type II.

4.  Entitlement to service connection for Barrett's 
esophagus, status post esophagectomy, to include as due to 
Agent Orange exposure.

5.  Entitlement to service connection for post-operative 
respiratory failure, to include as due to Agent Orange 
exposure.

6.  Entitlement to service connection for rheumatoid 
arthritis, to include as due to Agent Orange exposure.

7.  Entitlement to service connection for nasal injury, 
deviation of nasal septum, to include as due to Agent Orange 
exposure. 

8.  Entitlement to an initial compensable evaluation for 
erectile dysfunction.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1969, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2005 and August 2007 rating 
decisions of the RO.

The issues of entitlement to service connection for a heart 
condition, Barrett's esophagus, post-operative respiratory 
failure, rheumatoid arthritis, and a nasal injury; and 
entitlement to an initial compensable evaluation for erectile 
dysfunction are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran has been diagnosed with anemia, but this 
disorder has not been shown to be etiologically related to 
service.

2.  The veteran currently is not shown to have a diagnosis of 
hypertension.


CONCLUSIONS OF LAW

1.  Anemia was not incurred in or aggravated by service, or 
as due to Agent Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

2.  Hypertension was not incurred in or aggravated by 
service, or as due to Agent Orange exposure.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  A proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  

Pursuant to recent regulatory revisions, however, the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, has been 
removed from that section effective May 30, 2008.  73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  This line of decisions 
reflects that a comprehensive VCAA letter, as opposed to a 
patchwork of other post-decisional documents (e.g., 
Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  At the same 
time, VCAA notification does not require an analysis of the 
evidence already contained in the record and any inadequacies 
of such evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
June 2004.  As this letter was issued prior to the appealed 
rating decision, this case raises no procedural concerns in 
view of the Mayfield line of decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Such notification 
was provided in a September 2007 letter.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  The Board also notes that the veteran 
has been afforded comprehensive VA examinations in 
conjunction with this appeal, addressing the disorders at 
issue.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Accordingly, the 
Board finds that no prejudice to the veteran will result from 
an adjudication of this appeal in this Board decision.  
Rather, remanding this case for further VCAA development 
would be an essentially redundant exercise and would result 
only in additional delay with no benefit to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

II.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Additionally, certain chronic diseases, including anemia and 
cardiovascular diseases, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era and has one of the diseases listed in 
38 C.F.R. § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  See 38 C.F.R. 
§ 3.307(a)(6)(ii).  As this list does not include anemia and 
hypertension, however, no further consideration of these 
provisions is warranted.

III.  Anemia

In this case, the veteran's service medical records are 
negative for anemia.  His July 2004 VA general medical 
examination report indicates that laboratory testing revealed 
macrocytic, hypercromic anemia, and a private treatment 
record from June 2005 also contains a notation of blood loss 
anemia.  However, there is no evidence of record linking 
anemia to service.  In the absence of such evidence, a 
further medical opinion addressing the question of an 
etiological link is not "necessary" under 38 U.S.C.A. 
§ 5103A(d) because there is no reasonable possibility that a 
further examination and opinion would result in favorable 
findings.  See generally Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003); 38 U.S.C.A. § 5103A(c)(4).  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion.  The veteran, 
however, has not been shown to possess the requisite medical 
training, expertise, or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for anemia, and this 
claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

IV.  Hypertension

The claims file contains no competent evidence showing that 
the veteran currently has a diagnosis of hypertension.  The 
veteran's medical treatment records include numerous listings 
and examinations pertinent to several ongoing medical 
conditions, including coronary artery disease, for which he 
has been treated.  However, hypertension has not been listed 
among these disabilities.  Significantly, during an April 
2007 VA examination, in which the veteran was diagnosed with 
atherosclerotic heart disease, the examiner specifically 
indicated that the veteran "does not have hypertension."  

While the veteran may believe that he has hypertension that 
is related to his service, without a current diagnosis, a 
claim of service connection for any such condition cannot be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The Board notes that, as a lay person, the veteran 
is not competent to establish a medical diagnosis or show a 
medical etiology; such matters require medical expertise.  
See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Espiritu v. Derwinski, 2 
Vet. App. at 494-95.

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for hypertension, and 
this claim must be denied.  Again, 38 U.S.C.A. § 5107(b) is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.


ORDER

Service connection for anemia, to include as due to Agent 
Orange exposure, is denied.

Service connection for hypertension, to include as due to 
Agent Orange exposure, is denied. 


REMAND

Upon review of the claims folder, the Board finds that the 
veteran's claims of entitlement to service connection for a 
heart condition, Barrett's esophagus, post-operative 
respiratory failure, rheumatoid arthritis, and a nasal 
injury, must be remanded for further evidentiary development.  

First, the Board notes that the veteran has been afforded VA 
examinations dated in July 2004 and April and May of 2007 
with respect to his various claims.  The April 2007 and one 
of the July 2004 examination reports specifically indicate 
that the veteran's claims file was not available for review 
in connection with the examination and report.  The other 
July 2004 examinations and the May 2007 examination did not 
indicate whether the claims file was available for review.  
In this regard, the Board notes that VA's duty to assist 
requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  This medical examination 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also 
Godfrey v. Brown, 8 Vet. App. 113 (1995) (the Board is not 
required to accept doctors' opinions that are based upon the 
veteran's recitation of medical history); Owens v. Brown, 7 
Vet. App. 429 (1995).  The veteran's service medical records 
and other related documents should be reviewed by the 
examiner, thereby enabling him to form an opinion on an 
independent basis.  Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); see also Powell v. West, 13 Vet. App. 31, 35 (1999) 
(it is error for the Board to rely on an inadequate 
examination).

In addition, the Board notes that in the April 2007 VA 
examination report, the veteran was diagnosed with 
atherosclerotic heart disease.  The examiner indicated that 
the veteran's heart condition predated his diabetes mellitus 
and opined that the heart condition was therefore not 
secondary to the veteran's service-connected diabetes 
mellitus.  No opinion, however, was offered regarding whether 
the veteran's diagnosed heart disability had its onset in 
service or within one year of service.  

In the May 2007 VA examination report, the veteran was 
indicated to have rheumatoid arthritis, diagnosed in 
approximately 2000; cancer of the esophagus, status post 
esophagastrectomy; and GERD.  No opinion was offered 
regarding whether the veteran's rheumatoid arthritis and 
cancer were related to the veteran's service.  In addition, 
the examiner noted that the veteran has had longstanding 
reflux and heartburn that was indicated to have started at 
the end of the veteran's service in the Republic of Vietnam.  
The examiner also stated that longstanding GERD can lead to 
esophagitis and esophagogastric carcinoma.  He did not, 
however, offer an opinion regarding whether this was the case 
with the veteran's cancer and conditions of the esophagus.

Finally, the veteran was afforded three VA examinations in 
July 2004 in which the veteran was diagnosed with Barrett's 
esophagus status post esophagus status post esophagectomy and 
partial gastrectomy, coronary artery disease status post 
stent in 1995, rheumatoid arthritis, and residuals of a nasal 
injury with deviation of the nasal septum.  

With respect to the nasal examination, the examiner noted a 
history of surgery on the veteran's nose in 1961 following a 
nasal injury, which is approximately four years before the 
veteran entered active service.  The examiner, however, after 
diagnosing the veteran with residuals of nasal injury with 
deviation of the nasal septum, offered a positive nexus 
opinion stating in part that that the veteran "was in the 
Marine Corp with an injury and nasal surgery."  This 
apparent contradiction was not resolved by the examiner.  In 
addition, no opinion was offered regarding whether, if the 
veteran sustained a nasal injury before he entered active 
service, such pre-existing nasal injury was aggravated by his 
service.  

With respect to the other noted disabilities in the July 2004 
examinations, the examiners did not offer opinions regarding 
whether the veteran's disabilities were related to his active 
service.  

Based on the foregoing, the Board finds that the veteran 
should be afforded an additional VA examination in order to 
obtain opinions regarding whether the diagnosed disabilities 
are etiologically related to service.  See 38 U.S.C.A 
§ 5103A; 38 C.F.R. § 3.159(c)(4), 3.307, 3.309.  

Prior to affording the veteran additional VA examinations, 
the Board notes that any outstanding medical records relevant 
to the veteran's claims should be associated with his claims 
file.  Here, the Board notes that the veteran has been 
treated at the East Orange, New Jersey VA Medical Center.  
The RO should therefore update the veteran's file with any 
records from this facility dated since August 2007.  The 
veteran should also be afforded an opportunity to submit any 
additional records that may be relevant to his claims.  In 
this respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must 
obtain these outstanding records.  See 38 U.S.C.A. § 5103A(b-
c); 38 C.F.R. § 3.159(c).  

As a separate matter, in August 2007, the RO granted service 
connection for erectile dysfunction, with an initial zero 
percent evaluation assigned.  The RO received the veteran's 
Notice of Disagreement with this initial evaluation in 
October 2007.  As such, it is incumbent upon the RO to issue 
a Statement of the Case addressing this particular issue.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 38 
C.F.R. § 19.26.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the claims folder, that 
have treated him for his claimed 
disabilities since service.  This should 
include treatment records from the East 
Orange VA Medical Center dated since 
August 2007.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran for an appropriate VA examination 
in order to determine the nature and 
etiology of any heart condition, 
Barrett's esophagus, post-operative 
respiratory failure, rheumatoid 
arthritis, and a nasal injury/deviated 
septum found to be present.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All indicated tests 
should be performed and clinical findings 
reported in detail.  

The report of examination should contain 
a detailed account of all manifestations 
of any heart condition, Barrett's 
esophagus, residuals of post-operative 
respiratory failure, rheumatoid 
arthritis, and residuals of a nasal 
injury/deviated septum found to be 
present, and the examiner must specify 
all diagnoses.  In addition, the examiner 
should specifically offer an opinion as 
to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that each diagnosed 
disability is etiologically related to 
service.

With regard to the veteran's claimed 
Barrett's esophagus, the examiner is 
asked to comment on the report of the May 
2007 VA examiner indicating that the 
veteran has had longstanding reflux and 
heartburn that started at the end of the 
veteran's service in the Republic of 
Vietnam and noting that longstanding GERD 
can lead to esophagitis and 
esophagogastric carcinoma.

With respect to the veteran's claimed 
nasal disability, the physician is 
requested to offer an opinion as to: 

(a).  Does the appellant have 
residuals of a nasal injury, deviation 
of nasal septum?  If so, state the 
diagnosis or diagnoses.

(b).  If the examiner finds that the 
veteran has residuals of a nasal 
injury, did such disorder have its 
onset during any period of active 
service, or was such disability caused 
by any incident that occurred during 
such active service?  

(c).  Did a nasal injury, deviation of 
nasal septum, exist prior to any 
period of active duty?  If so, state 
(if possible) the approximate date of 
onset of such disorder.  In this 
regard, the examiner is asked to 
comment on the veteran's service 
medical records, his pre- and post-
service medical treatment records, and 
the July 2004 VA examination report 
indicating that the veteran had 
surgery on the nose in 1961 following 
a nasal injury.  

(d).  If a nasal injury, deviation of 
nasal septum, clearly and unmistakably 
preexisted any period of active duty, 
did such disorder permanently increase 
in disability during such period of 
active duty?  In answering this 
question, the examiner is asked to 
specify whether the veteran sustained 
temporary or intermittent symptoms 
resulting from service; or whether 
there was a permanent worsening of the 
underlying pathology due to service, 
resulting in any current disability.  

(e).  If a nasal injury, deviation of 
nasal septum, increased in disability 
during service, was that increase due 
to the natural progression of the 
disease?  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached in a 
typewritten report.  

3.  Then, the RO should again review the 
veteran's claims.  If any determination 
remains adverse, the veteran and his 
representative must be furnished with a 
Supplemental Statement of the Case and be 
given an opportunity to submit written or 
other argument in response thereto.  

4.  Additionally, a Statement of the Case 
must be issued addressing the claim for 
an initial compensable evaluation for 
erectile dysfunction.  This issuance 
should include the applicable diagnostic 
criteria and a description of the 
veteran's rights and responsibilities in 
perfecting an appeal on this matter.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


